DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 19 February 2021.  Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 rejected under 35 USC 102(a1/a2) as being anticipated by Aghassian (US Publication no. 2011/0112611) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothandaraman et al. (US Publication no. 2013/0158628) in view of Aghassian (US Publication no. 2011/0112611 – previously cited).
In regard to claims 1, 10, 11, and 15, Kothandaraman et al. describes a remote control device for communicating with an implantable medical device, wherein the 
Kothandaraman et al. is considered to substantially describe the invention as claimed, however does not teach the specific communication links as claimed between the IPG and RC and between the RC and CP.  The reference teaches using IR 
In regard to claims 2 and 12, the RC of Kothandaraman et al. and external device of Aghassian are both hand-held and portable.
In regard to claims 3, 4, 7, 13, 14, and 18, in Aghassian, the external programmer 210 considered to be similar to the remote control of Kothandaraman et al.  includes coupling coils located within IPG 100 and programmer 210 (para 7 and 28) to 
In regard to claims 6 and 17, the CP 18 of Kothandaraman et al. comprises a display screen 76 for displaying a second user interface including one or more second selectable options, and receiving at the second user interface a selection of one of the one or more second selectable options to transmit the second control instruction received by the remote control (para 66-70).
In regard to claims 8, 9, and 19, the RC of Kothandaraman et al. may be optionally configured to operate in a stand-alone mode, wherein the RC itself may program and control the IPG without assistance from the CP (para 55).  This stand-alone mode is considered to comprise the first mode of operation as claimed.  Removal from the stand-alone mode is considered to place the RC in the second mode of operation as claimed.  This option is controlled by the CP of Kothandaraman et al., however, implementing this option and control on the RC is considered to comprise an obvious modification of relocating the user control functionality to a different user device.  

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothandaraman et al. (US Publication no. 2013/0158628) in view of Aghassian (US Publication no. 2011/0112611 – previously cited), further in view of Fischell et al. (US Patent no. 8,452,404 – previously cited).
In regard to claims 5 and 16, Kothandaraman et al. in view of Aghassian is considered to describe the invention as claimed, however does not teach that the external device is a cell phone.  Kothandaraman et al. teaches that the CP may be a mini-computer, personal digital assistant, etc. (para 67 and 68). Fischell et al. describes an implantable medical device that communicates with external equipment. The IMD 3 is in communication with an external programmer 18 and an external device 20 such as a pager or cell phone (col 9 lines 45-59). The external programmer 18 enables two way communication between the IMD 3 and external device 20. In view of this, a cell phone is considered a suitable alternative to the computer of Aghassian as the cell phone is capable of allowing data input and transmittal. Therefore modification of the computer external device of Aghassian to be a cell phone is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would pertain to the substitution of a known element for another to obtain predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 April 2021